On writ of habeas corpus heretofore issued and return thereto made by Nathan Mayo as Prison Custodian showing that petitioner is held by respondent under and by virtue of good and valid judgments and commitments other than that of which he complains, the return is considered sufficient and the said writ is quashed and petitioner is remanded on authority of our opinion and judgment in re Ex Parte George F. Puckett, filed September 12th, 1947.
So ordered.
THOMAS, C. J., BUFORD, ADAMS and BARNS, JJ., concur.